        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 1 of 29



                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



 LARRY DANA,
                                              Case No. 1:18-cv-00298-BLW
                     Plaintiff,
                                              INITIAL REVIEW ORDER BY
        v.                                    SCREENING JUDGE

 HENRY ATENCIO; KEITH YORDY;
 D.W. McKAY; E. ADKISSON; W.
 CAMPBELL; CPL. WALTON;
 CORIZON CORRECTIONAL
 HEALTHCARE; S. PIERSON; G.
 ROBERTS; R. SIEGERT; D.W.
 VALLEY; J. SCHNEIDER; C/O
 EVANCHO; and CLINICIAN
 NICODEMUS,

                     Defendants.


      The Clerk of Court conditionally filed Plaintiff Larry Dana’s Complaint as a result

of Plaintiff’s status as an inmate and in forma pauperis request. The Court now reviews

the Complaint to determine whether it or any of the claims contained therein should be

summarily dismissed under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record,

and otherwise being fully informed, the Court enters the following Order.

1.    Screening Requirement

      The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 2 of 29



appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho State Correctional Institution (“ISCI”).

Plaintiff is a male-to-female transgender prisoner, housed in a men’s prison. Prior to

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 3 of 29



being incarcerated in June 2017, Plaintiff had lived as a woman for 45 years. (Compl.,

Dkt. 3, at 9.) Plaintiff states that she has “Gender Identity Disorder (G.I.D.),” also known

as gender dysphoria. (Id.) Plaintiff began seeking medical and mental health treatment for

her gender dysphoria when she was first incarcerated.

       However, Defendant Adkisson, a clinician employed by the IDOC, told Plaintiff

“that she was not suffering” from gender dysphoria and was therefore “not entitled to any

of the medical care, or mental health services that inmates with G.I.D. are entitled to.”

(Id.) Plaintiff was refused treatment such as hormone therapy, gender confirmation

surgery, and “female products such as bras, hair care products-property, [and] make up.”

(Id. at 10.) After several more pleas from Plaintiff, Adkisson allowed Plaintiff to enroll in

two group therapy classes, though Plaintiff states these sessions were of “no real help.”

(Id.) Plaintiff has since heard from other inmates and prison staff that Adkisson was

“transphobic” and “despised transgender people.” (Id.)

       Plaintiff turned to drugs in her struggle to deal with her allegedly untreated gender

dysphoria. Plaintiff acknowledges that she spiraled “out of control” as a result. (Id. at 11.)

Plaintiff was placed on suicide watch for two days in August 2017, which Plaintiff

believes was a retaliatory action in response to her use of the grievance process. Inmates

on suicide watch are placed in “an isolation cell where the inmate is housed with a large

window ... while they’re naked in plain view of everyone.” (Id. at 12 (ellipsis in

original).)

       According to Plaintiff, after being released from suicide watch, she had a “well-

grounded fear of retaliation” such that she felt unable to continue to seek mental health

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 4 of 29



care. (Id.) Instead of requesting treatment, Plaintiff “went back to self medicating with

illegal drugs purchased from inmates.” (Id.) In October 2017, when Plaintiff was “out of

control on drugs, and unable to get appropriate G.I.D. rights, mental health care, and/or

medical care,” she “turned herself in” to 8-House, or “the hole.” Plaintiff alleges that her

decision to “detox[]” in the hole was a “direct result” of Defendant Adkisson’s statement

in a group session that “all transgender people are nothing but whores, and all they want

is to have sex and to turn unit 16 into a whorehouse.” (Id.) Plaintiff also states that, while

she was in the hole, she “thought of nearly nothing but suicide ... as she could not exist in

this man’s body.” (Id. (ellipsis in original).)

       Plaintiff once again began to submit requests for medical treatment and grievances

regarding her gender dysphoria. In November 2017, Plaintiff was again “thrown into

‘suicide watch.’” (Id. at 14.) The reason given for this decision was a “suicide risk

rationale,” which Plaintiff claims was merely a “cover” for the true reason—retaliation

against Plaintiff for requesting medical treatment and filing grievances.

       In October 2017, as Defendant Correctional Officer Evancho was walking

Plaintiff down a hallway at ISCI, Evancho “became aggressive and began pulling and

yanking Plaintiff by the cuffs,” causing “severe and permanent injury to Plaintiff’s left

shoulder.” (Id. at 13.) Plaintiff states that her shoulder injury has not been “properly

diagnosed and treated” and that she is “still in substantial pain from the injury.” (Id.)

Plaintiff has since heard from other prison staff that Evancho “hates gay and transgender

inmates.” (Id.)



INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 5 of 29



       In early 2018, Plaintiff was transferred to another prison—the Idaho State

Correctional Center (“ISCC”)—where she continued to request “G.I.D. rights” and

treatment, such as “make up, hair care products, hairstyle products, female

undergarments, female clothing, and facial hair remover products.” (Id. at 17.) These

requests were evidently denied because prison policy prohibits inmates from “dressing or

displaying the appearance of the opposite gender. Specifically, male offenders displaying

feminine or effeminate appearance.” (Id.) In May 2018, after Plaintiff used a pen to

“draw in simulated eyeliner,” Defendant Walton issued Plaintiff a Disciplinary Offense

Report (“DOR”) for disobedience to orders. (Id. at 18.)

       After receiving the DOR, Plaintiff told Walton, “Now I have no choice but to call

PREA [the Prison Rape Elimination Act hotline] on you.” About two weeks later, Walton

“was conducting a standing I.D. count” on Plaintiff’s unit. (Id.) Plaintiff was naked and

on the toilet at the time, and Walton ordered Plaintiff “to stand, facing [Walton], naked

with feces in his buttox [sic].” Plaintiff did so after Walton “threatened Plaintiff” with

another DOR for “refusing a direct order and interfering with count.” Walton then

“laughed and exited.” (Id.) Plaintiff claims that Walton took these actions in retaliation

for Plaintiff’s threat to call the PREA hotline.

       At ISCC, Plaintiff was housed in the close-custody administrative segregation unit

and placed in a double cell. Although officials evidently cited Plaintiff’s transgender

status as the reason for the close custody housing—as she needed to be protected from

assault by other inmates—Plaintiff does not believe that claimed justification. Instead,

Plaintiff claims that her safety “clearly ... was not the purpose for this housing” because

INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
           Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 6 of 29



she was housed in “one of the most violent” close custody units in the state prison

system. (Id. at 16.)

          In June 2018, Plaintiff was sexually assaulted by another inmate in Cell No. 16 at

ISCC. (Id. at 17, 19.) Plaintiff also states generally that she was “sexually harassed and

sexually assaulted by both inmates and officers,” though she does not identify the alleged

attackers who were correctional officers. (Id. at 19.) Plaintiff called the PREA hotline to

report the sexual assault by the other inmate. She claims that Defendant McKay later sent

officers to threaten Plaintiff “by saying if Plaintiff calls PREA again ... they will throw

her in the hole.” (Id. (ellipsis in original).) Plaintiff states that, after this threat, she

suffered three sexual assaults by an inmate and “endured 2 sexual harassments by staff”

because she was afraid to make a PREA complaint. Even though these sexual assaults

took place “in plain view, and on camera,” the inmate-attacker was still able to access

Plaintiff multiple times after that first attack to commit yet more crimes against her. (Id.

at 21.)

          Plaintiff asserts her claims under 42 U.S.C. § 1983, the civil rights statute, and

alleges violations of the First and Eighth Amendment. (Id. at 22-23.) She seeks monetary,

injunctive, and declaratory relief. (Id. at 25.)

4.        Discussion

          A.     Standards of Law for § 1983 Claims

          To state a plausible civil rights claim, a plaintiff must allege a violation of rights

protected by the Constitution or created by federal statute proximately caused by conduct

of a person acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th

INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 7 of 29



Cir. 1991). To be liable under § 1983, “the defendant must possess a purposeful, a

knowing, or possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2472 (2015). Negligence is not actionable under § 1983, because a negligent act by a

public official is not an abuse of governmental power but merely a “failure to measure up

to the conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the

alleged constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see

also Iqbal, 556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding,

is only liable for his or her own misconduct.”). Section 1983 does not allow for recovery

against an employer or principal simply because an employee or agent committed

misconduct. Taylor, 880 F.2d at 1045. However, “[a] defendant may be held liable as a

supervisor under § 1983 ‘if there exists ... a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d

1202, 1207 (9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).

       A plaintiff can establish this causal connection by alleging that a defendant (1)

“set[] in motion a series of acts by others”; (2) “knowingly refus[ed] to terminate a series

of acts by others, which [the supervisor] knew or reasonably should have known would

cause others to inflict a constitutional injury”; (3) failed to act or improperly acted in the

training, supervision, or control of his subordinates”; (4) “acquiesc[ed] in the

constitutional deprivation”; or (5) engag[ed] in “conduct that showed a reckless or callous

indifference to the rights of others.” Id. at 1205-09.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 8 of 29



       To bring a § 1983 claim against a municipality (a local governmental entity) or a

private entity performing a government function—such as Corizon, the company

providing medical treatment to Idaho inmates under contract with the IDOC—a plaintiff

must allege that the execution of an official policy or unofficial custom inflicted the

injury of which the plaintiff complains, as required by Monell v. Department of Social

Services of New York, 436 U.S. 658, 694 (1978), and Tsao v. Desert Palace, Inc., 698

F.3d 1128, 1139 (9th Cir. 2012) (applying Monell to private entities performing a

government function). Under Monell, the requisite elements of a § 1983 claim against a

municipality or private entity performing a state function are the following: (1) the

plaintiff was deprived of a constitutional right; (2) the municipality or entity had a policy

or custom; (3) the policy or custom amounted to deliberate indifference to plaintiff’s

constitutional right; and (4) the policy or custom was the moving force behind the

constitutional violation. Mabe v. San Bernardino Cnty., 237 F.3d 1101, 1110-11 (9th Cir.

2001). Further, a municipality or private entity performing a state function “may be held

liable under § 1983 when the individual who committed the constitutional tort was an

official with final policy-making authority or such an official ratified a subordinate’s

unconstitutional decision or action and the basis for it.” Clouthier v. County of Contra

Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other grounds by

Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1069 (9th Cir. 2016) (en banc).

       An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-168 (1970)). “Liability for improper

INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
          Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 9 of 29



custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

         B.     Eighth Amendment Claims

         The Eighth Amendment to the United States Constitution, applicable to the States

through the Fourteenth Amendment, protects prisoners against cruel and unusual

punishment. To state a claim under the Eighth Amendment, a prisoner must show that he

is “incarcerated under conditions posing a substantial risk of serious harm,” or that he has

been deprived of “the minimal civilized measure of life’s necessities” as a result of

Defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

marks omitted). An Eighth Amendment claim requires a plaintiff to satisfy “both an

objective standard—that the deprivation was serious enough to constitute cruel and

unusual punishment—and a subjective standard—deliberate indifference.” Snow v.

McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds by

Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 10 of 29



       To rise to the level of an Eighth Amendment violation, the deprivation alleged

must be objectively sufficiently harmful, Farmer, 511 U.S. at 834, or, in other words,

sufficiently “grave” or “serious,” Wilson v. Seiter, 501 U.S. 294, 298 (1991). As the

United States Supreme Court has explained:

                      Not every governmental action affecting the interests
               or well-being of a prisoner is subject to Eighth Amendment
               scrutiny, however. After incarceration, only the unnecessary
               and wanton infliction of pain constitutes cruel and unusual
               punishment forbidden by the Eighth Amendment. To be cruel
               and unusual punishment, conduct that does not purport to be
               punishment at all must involve more than ordinary lack of
               due care for the prisoner’s interests or safety.

Whitley v. Albers, 475 U.S. 312, 319 (1986) (internal quotation marks, citation, and

alteration omitted).

       As for the subjective prong of an Eighth Amendment analysis, “deliberate

indifference entails something more than mere negligence, [but] is satisfied by something

less than acts or omissions for the very purpose of causing harm or with knowledge that

harm will result.” Farmer, 511 U.S. at 835. “If a [prison official] should have been aware

of the risk, but was not, then the [official] has not violated the Eighth Amendment, no

matter how severe the risk.” Gibson, 290 F.3d at 1188.

             i.        Inadequate Medical Treatment Claims

       The Eighth Amendment includes the right to adequate medical care in prison, and

prison officials or prison medical providers can be held liable if their “acts or omissions

[were] sufficiently harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976). Regarding the objective standard for


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 11 of 29



prisoners’ medical care claims, the Supreme Court of the United States has explained that

“[b]ecause society does not expect that prisoners will have unqualified access to health

care, deliberate indifference to medical needs amounts to an Eighth Amendment violation

only if those needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992). The Ninth

Circuit has defined a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain[;] ... [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual’s daily activities; or the
              existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc).

       An allegation that a prisoner suffers from gender dysphoria is generally sufficient

to plausibly allege a serious medical need. See, e.g., Mitchell v. Kallas, 895 F.3d 492, 499

(7th Cir. 2018) (“[L]eaving serious medical conditions, including gender dysphoria,

untreated can amount to unconstitutional deliberate indifference.”); Denegal v. Farrell,

No. 1:15-cv-01251-DAD-MJS, 2016 WL 3648956, at *5 (E.D. Cal. July 7, 2016)

(“Plaintiff’s allegation that she suffers from untreated symptoms of gender dysphoria is

sufficient to allege a serious medical condition.”). The lack of a medical opinion

diagnosing a condition or recommending treatment is not fatal to a plaintiff’s claim if

“the state has failed to provide [the plaintiff] access to a physician competent to evaluate

her.” Rosati v. Igbinoso, 791 F.3d 1037, 1040 (9th Cir. 2015).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
         Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 12 of 29



        A prison official or prison medical provider acts with “deliberate indifference ...

only if the [prison official or provider] knows of and disregards an excessive risk to

inmate health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir.

2002) (internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of

Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison

official must not only ‘be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists,’ but that person ‘must also draw the inference.’”

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at

837).

        In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). However, medical

malpractice or negligence will not support a cause of action under the Eighth

Amendment, Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam),

and a delay in medical treatment does not violate the Eighth Amendment unless that

delay causes further harm, McGuckin, 974 F.2d at 1060.

        Non-medical prison personnel generally are entitled to rely on the opinions of

medical professionals with respect to the medical treatment of an inmate. However, if “a

reasonable person would likely determine [the medical treatment] to be inferior,” the fact

that an official is not medically trained will not shield that official from liability for

deliberate indifference. Snow, 681 F.3d at 986 (internal quotation marks omitted); see

INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 13 of 29



also McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013) (stating that non-medical

personnel may rely on medical opinions of health care professionals unless “they have a

reason to believe (or actual knowledge) that prison doctors or their assistants are

mistreating (or not treating) a prisoner”) (internal quotation marks omitted).

       The Eighth Amendment provides no right to any specific treatment. Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Differences in judgment between an inmate

and prison medical providers regarding appropriate medical diagnosis and treatment are

not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989); see also Lamb v. Norwood, 895 F.3d 756, 760 (10th Cir. 2018)

(“[P]rison officials do not act with deliberate indifference when they provide medical

treatment even if it is subpar or different from what the inmate wants.”). To state an

Eighth Amendment claim “involving choices between alternative courses of treatment,”

the plaintiff must plausibly allege “that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a

plaintiff must plausibly allege that medical providers chose one treatment over the

plaintiff’s preferred treatment “even though they knew [plaintiff’s preferred treatment] to

be medically necessary based on [the plaintiff’s] records and prevailing medical

standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015).

       The Eighth Amendment requires that prison medical providers exercise informed

medical judgment. Therefore, if a certain medical treatment is denied because of a

INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 14 of 29



blanket governmental policy, rather than an individualized determination of the

appropriate treatment for the particular inmate, a factfinder may infer deliberate

indifference. See Rosati, 791 F.3d at 1039-40 (“Rosati plausibly alleges that prison

officials were aware of her medical history and need for treatment, but denied the surgery

because of a blanket policy against [sex reassignment surgery].”); Allard v. Gomez, 9 F.

App’x 793, 795 (9th Cir. 2001) (unpublished) (“[T]here are at least triable issues as to

whether hormone therapy was denied ... on the basis of an individualized medical

evaluation or as a result of a blanket rule, the application of which constituted deliberate

indifference to [plaintiff’s] medical needs.”).

       However, if providers make an individualized assessment and choose a treatment

that—in their informed judgment—is medically appropriate, a plaintiff generally cannot

prevail on a deliberate indifference claim. See Lamb, 895 F.3d at 760 (“[The plaintiff] is

obtaining psychological counseling and hormone treatments, including estrogen and

testosterone-blocking medication. Though prison officials have not authorized surgery or

the hormone dosages that [the plaintiff] wants, the existing treatment precludes a

reasonable fact-finder from inferring deliberate indifference.”); Supre v. Ricketts, 792

F.2d 958, 963 (10th Cir. 1986) (“While the medical community may disagree among

themselves as to the best form of treatment for plaintiff’s condition, the Department of

Corrections made an informed judgment as to the appropriate form of treatment and did

not deliberately ignore plaintiff’s medical needs. The medical decision not to give

plaintiff estrogen until further study does not represent cruel and unusual punishment.”).

In such a case, a plaintiff can state a plausible Eighth Amendment claim only if the

INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
         Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 15 of 29



defendants intentionally interfered with appropriate medical diagnosis and treatment—for

example, by “creat[ing] a pretextual report to support denial” of a requested treatment.

Norsworthy, 87 F. Supp. 3d at 1117 (denial of sex reassignment surgery).

        Plaintiff’s Complaint states plausible Eighth Amendment medical-treatment

claims against Defendant Adkisson based on Plaintiff’s gender dysphoria treatment, or

lack thereof. Additionally, Defendant Atencio, as the Director of the IDOC, appears to be

the official who has direct responsibility in the area in which Plaintiff seeks relief.

Therefore, Plaintiff may proceed on her gender-dysphoria treatment claims against

Defendant Atencio, for injunctive relief only.1 See Rounds v. Or. State Bd. of Higher

Educ., 166 F.3d 1032, 1036 (9th Cir. 1999).

        However, the Complaint fails to state a plausible Eighth Amendment medical care

claim against any other individual Defendant, as Plaintiff does not provide any specific

allegations as to any other medical provider’s involvement in Plaintiff’s treatment, either

for her gender dysphoria or for her shoulder injury. Plaintiff has also not stated a

colorable claim against Corizon. Though Plaintiff states generally that gender dysphoria

treatment is expensive, she provides no specific facts giving rise to a reasonable inference

that she was denied appropriate gender dysphoria treatment based on a policy, custom, or

practice of Corizon. See Monell, 436 U.S. at 691; Tsao, 698 F.3d at 1139.




1
  The Complaint does not plausibly suggest that Defendant Atencio was personally involved in any
decision regarding Plaintiff’s medical treatment or that he is liable as a supervisor with respect to that
treatment. See Taylor, 880 F.2d at 1045; Starr, 652 F.3d at 1207.
INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 16 of 29



            ii.       Failure-to-Protect Claims

       Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under § 1983. Berg v.

Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). “Having incarcerated persons with

demonstrated proclivities for antisocial criminal, and often violent, conduct, having

stripped them of virtually every means of self-protection and foreclosed their access to

outside aid, the government and its officials are not free to let the state of nature take its

course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation, and alterations

omitted). Although even an obvious danger does not result in liability if the official is not

subjectively aware of it, a prison official cannot “escape liability for deliberate

indifference by showing that, while he was aware of an obvious, substantial risk to

inmate safety, he did not know that the complainant was especially likely to be assaulted

by the specific prisoner who eventually committed the assault.” Id. at 843.

       Plaintiff alleges that she was denied “safe and fair housing.” (Compl. at 10.)

Specifically, Plaintiff claims that prison officials acted with deliberate indifference in

deciding to double-cell Plaintiff in close-custody administrative segregation, in a violent

unit, thereby placing her in substantial risk of attack by other inmates. (Compl. at 10, 22.)

       However, Plaintiff has not identified which Defendants made the decision to house

Plaintiff in a violent close-custody unit. Nor has she not identified which Defendants saw

the footage of the earlier attack by Plaintiff’s inmate-attacker and, therefore, knew of the

risk posed to Plaintiff. Therefore, Plaintiff has not stated a plausible failure-to-protect

claim for damages against any specific Defendant. However, again because Defendant

INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
           Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 17 of 29



Atencio is the official with ultimate responsibility for providing safe housing for Plaintiff,

she may proceed against that Defendant on her failure-to-protect claims for injunctive

relief.

              iii.      Sexual Abuse and Harassment Claims

          Prisoners have an Eighth Amendment right to be free from sexual abuse. Schwenk

v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000). Sexual abuse by a prison guard is

conduct which is “inconsistent with contemporary standards of decency and repugnant to

the conscience of mankind,” and therefore violates the Eighth Amendment. Whitley v.

Albers, 475 U.S. 312, 327 (1986) (internal quotation marks omitted).

          Although threats and verbal abuse are generally insufficient to state a civil rights

violation, sexual harassment can constitute “calculated harassment unrelated to prison

needs,” which violates the Eighth Amendments. Hudson v. Palmer, 468 U.S. 517, 530

(1984). However, isolated incidents of sexual harassment do not rise to the level of a

constitutional violation unless it is severe. See Watison v. Carter, 668 F.3d 1108, 1112

(9th Cir. 2012) (no Eighth Amendment violation where officer “approached [an inmate]

while [the inmate] was still on the toilet, rubbed his thigh against [the inmate’s] thigh,

began smiling in a sexual [context], and left the cell laughing.”); Somers v. Thurman, 109

F.3d 614, 616, 623-24 (9th Cir. 1997) (no Eighth Amendment violation where female

officers conducted visual body cavity searches of male inmates and watched the inmates

shower, all while pointing at the inmates, gawking, and joking among themselves).

          Plaintiff does not identify any prison official or employee who allegedly sexually

assaulted her. Therefore, she has not stated a plausible sexual abuse claim. With respect

INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 18 of 29



to the only specific incident of sexual harassment Plaintiff describes in the Complaint—

Adkisson’s statement that all transgender inmates are whores—this statement, although

false and woefully unprofessional, does not constitute the type of pervasive, calculated

harassment prohibited by the Eighth Amendment. Nor does Watson’s conduct during the

I.D. count give rise to a constitutional claim. See Somers, 109 F.3d 614 at 623-24.

Therefore, Plaintiff’s sexual abuse and harassment claims will be dismissed at this time.

              iv.    Excessive Force Claim

       The Eighth Amendment prohibits prison officials from using excessive force

against inmates. Because the Eighth Amendment prohibits only “cruel and unusual”

punishment, the use of force amounts to a constitutional violation if it is applied

“maliciously and sadistically for the very purpose of causing harm.” Whitley v. Albers,

475 U.S. 312, 320-21 (1986) (internal quotation marks omitted). “This standard

necessarily involves a more culpable mental state than that required for excessive force

claims arising under the Fourth Amendment’s unreasonable seizures restriction.” Clement

v. Gomez, 298 F.3d 898, 903 (9th Cir. 2003). Therefore, a prisoner asserting an excessive

force claim must show “malicious and sadistic force, not merely objectively unreasonable

force.” Id.

       Not every “malevolent touch” by a prison guard gives rise to an Eighth

Amendment claim. Hudson v. McMillian, 503 U.S. 1, 9 (1992); see also Johnson v.

Glick, 481 F.2d 1028, 1033 (2d Cir. 1973) (“Not every push or shove, even if it may later

seem unnecessary in the peace of a judge’s chambers, violates a prisoner’s constitutional

rights”). “The Eighth Amendment’s prohibition of ‘cruel and unusual’ punishments

INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
         Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 19 of 29



necessarily excludes from constitutional recognition de minimis uses of physical force,

provided that the use of force is not of a sort repugnant to the conscience of mankind.”

Hudson, 503 U.S. at 9-10 (internal quotation marks omitted).

         There is simply nothing in the Complaint plausibly suggesting that Defendant

Evancho acted maliciously and sadistically while escorting Plaintiff from her cell. The

obvious alternative explanation is that Evancho inadvertently, negligently, or recklessly

pulled too hard on Plaintiff’s cuffs. Plaintiff may not proceed on her excessive force

claim.

              v.      Claims Based on Balla v. IDOC

         In addition to Plaintiff’s independent Eighth Amendment claims, she also asserts

that Defendants’ actions violated injunctions in the separate class action case of Balla v.

Idaho, Case No. 1:81-cv-01165-BLW (D. Idaho). (See Compl. at 10, 15-16, 22.)

However, any argument that the IDOC is not complying with a court order in another

case may not be brought in a separate action but must instead be asserted in the original

action, through class counsel.

         C.     Retaliation Claims

         A prisoner asserting a First Amendment retaliation claim must show the

following: “(1) ... that a state actor took some adverse action against the inmate (2)

because of (3) that prisoner’s protected conduct, ... that such action (4) chilled the

inmate’s exercise of First Amendment rights, and (5) [that] the action did not reasonably

advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th

Cir. 2005) (footnote omitted). “[B]are allegations” of a retaliatory motive are insufficient

INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 20 of 29



to support a retaliation claim. Rizzo v. Dawson, 778 F.2d 527, 532 n.4 (9th Cir. 1985); see

also Wood v. Yordy, 753 F.3d 899, 905 (9th Cir. 2014) (“We have repeatedly held that

mere speculation that defendants acted out of retaliation is not sufficient.”). When

analyzing a prison official’s proffered reasons for allegedly retaliatory conduct, the Court

must “afford appropriate deference and flexibility to prison officials.” Pratt v. Rowland,

65 F.3d 802, 807 (9th Cir. 1995) (internal quotation marks omitted).

       Not every retaliatory act taken by an official can be considered an adverse action

that chills the exercise of protected speech. The proper inquiry asks whether the official’s

action “would chill or silence a person of ordinary firmness from future First Amendment

activities.” Mendocino Envt’l Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir.

1999) (internal quotation marks omitted).

       A plaintiff asserting a retaliation claim under § 1983 also “must show a causal

connection between a defendant’s retaliatory animus and [the plaintiff’s] subsequent

injury.” Hartman v. Moore, 547 U.S. 250, 259 (2006) (Bivens action). Retaliatory

motivation is not established simply by showing an adverse action by the defendant after

protected speech; rather, the plaintiff must show a nexus between the two. Huskey v. City

of San Jose, 204 F.3d 893, 899 (9th Cir. 2000) (stating that a retaliation claim cannot rest

on “the logical fallacy of post hoc, ergo propter hoc, literally, ‘after this, therefore

because of this’”). Therefore, although the timing of an official’s action can constitute

circumstantial evidence of retaliation—if, for example, an adverse action was taken

shortly after the official learned about the inmate’s exercise of protected conduct—there



INITIAL REVIEW ORDER BY SCREENING JUDGE - 20
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 21 of 29



generally must be something more than mere timing to support an inference of retaliatory

intent. Pratt, 65 F.3d at 808.

             i.      Threat Regarding PREA Complaints

       Plaintiff’s allegation that correctional officers threatened to put Plaintiff in the

hole if she called the PREA hotline would state a plausible retaliation claim if those

officers were identified. However, the only Defendant Plaintiff names as supposedly

involved with this threat is Defendant McKay, and her contention that McKay was

involved in “sending” the officers to threaten her is not supported by any specific facts

whatsoever. Therefore, Plaintiff has not stated a plausible retaliation claim against any

current Defendant based on the threat about the PREA hotline.

            ii.      Suicide-Watch Cell

       Plaintiff claims that she was placed in the suicide-watch cell because she requested

medical treatment and filed grievances. These claims will be dismissed as implausible.

Instead of a retaliatory motive, the “obvious alternative explanation” for Plaintiff being

placed on suicide watch is that prison officials were attempting to keep Plaintiff safe from

self-harm. Iqbal, 556 U.S. at 382. Plaintiff acknowledges that she frequently

contemplated suicide, and the Court will not assume a nefarious motive where none

appears from the face of the Complaint.

           iii.      Other Retaliation Claims

       Plaintiff also claims that the following actions constituted retaliation for Plaintiff’s

exercise of protected conduct: (1) Evancho’s rough handling of Plaintiff while walking

down the hallway in October 2017; (2) the decision, made by unidentified Defendants, to

INITIAL REVIEW ORDER BY SCREENING JUDGE - 21
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 22 of 29



house Plaintiff in close-custody administrative segregation at ISCC, in a double cell; (3)

Walton’s issuance of the DOR in May 2018; and (4) Walton’s actions requiring Plaintiff

to stand for the I.D. count, even though she was naked and on the toilet. (See Compl. at

23.) However, the Complaint contains no specific facts supporting a reasonable inference

that any of these actions was the result of a retaliatory intent on the part of any

Defendant. The only fact of even marginal relevance is that Plaintiff engaged in protected

conduct and, thereafter, various Defendants took these various actions. As explained

above, however, mere timing is insufficient to state a plausible retaliation claim. Huskey,

204 F.3d at 899; Pratt, 65 F.3d at 808.

       For the foregoing reasons, Plaintiff’s retaliation claims will be dismissed.

5.     Request for Appointment of Counsel

       Plaintiff also seeks appointment of counsel. Unlike criminal defendants, prisoners

and indigents in civil actions have no constitutional right to counsel unless their physical

liberty is at stake. Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 25 (1981). Whether a

court appoints counsel for indigent litigants is within the court’s discretion. Wilborn v.

Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

       In civil cases, counsel should be appointed only in “exceptional circumstances.”

Id. To determine whether exceptional circumstances exist, the court should evaluate two

factors: (1) the likelihood of success on the merits of the case, and (2) the ability of the

plaintiff to articulate the claims pro se considering the complexity of legal issues

involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Neither factor is

dispositive, and both must be evaluated together. Id.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 22
        Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 23 of 29



       Plaintiff’s Complaint, liberally construed, appears to state a claim upon which

relief could be granted if the allegations are proven at trial. However, without more than

the bare allegations of the Complaint, the Court does not have a sufficient basis upon

which to assess the merits at this point in the proceeding. The Court also finds that

Plaintiff has articulated the claims sufficiently, and that the legal issues in this matter are

not complex. Based on the foregoing, the Court will deny Plaintiff’s request for

appointment of counsel. If it seems appropriate later in this litigation, the Court will

reconsider appointing counsel.

       A federal court has no authority to require attorneys to represent indigent litigants

in civil cases under 28 U.S.C. § 1915(e)(1) or under the Court’s inherent authority.

Mallard v. U.S. Dist. Court for S. Dist. of Iowa, 490 U.S. 296, 298 (1989) (holding that

the appointment of counsel provision in § 1915, formerly found in subsection (d), does

not “authorize[] a federal court to require an unwilling attorney to represent an indigent

litigant in a civil case”); Veenstra v. Idaho State Bd. of Corr., Case No. 1:15-cv-00270-

EJL (D. Idaho May 4, 2017) (“[The Court] does not have inherent authority to compel an

attorney to represent Plaintiffs pro bono.”). Rather, when a Court “appoints” an attorney,

it can do so only if the attorney voluntarily accepts the assignment. Id. The Court has no

funds to pay for attorneys’ fees in civil matters such as this one, and it is often difficult to

find attorneys willing to work on a case without payment—especially in prisoner cases,

where contact with the client is particularly difficult. For these reasons, Plaintiff should

attempt to procure counsel on a contingency or other basis, if possible.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 23
         Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 24 of 29



6.      Conclusion

        Plaintiff may proceed as outlined above. This Order does not guarantee that any of

Plaintiff’s claims will be successful. Rather, it merely finds that some of Plaintiff’s

Eighth Amendment claims are plausible—meaning that the claims will not be summarily

dismissed at this time but should proceed to the next stage of litigation. This Order is not

intended to be a final or a comprehensive analysis of Plaintiff’s claims.

        Defendants may file a motion for dismissal on any basis other than failure to state

a claim.2 Because (1) prisoner filings must be afforded a liberal construction, (2) prison

officials often possess the evidence prisoners need to support their claims, and (3) many

defenses are supported by incarceration records, an early motion for summary

judgment—rather than a motion to dismiss—is often a more appropriate vehicle for

asserting defenses such as non-exhaustion or entitlement to qualified immunity. In such

instances, the parties may be required to exchange limited information and documents

directly relevant to the defense at issue.

                                                ORDER

        IT IS ORDERED:

        1.      Plaintiff’s Request for Appointment of Counsel (contained in the

                Complaint) is DENIED.

        2.      Plaintiff may proceed against Defendant Adkisson on her Eighth

                Amendment claims based on her treatment for gender dysphoria. Plaintiff


2
  The standards for a motion to dismiss for failure to state a claim under Rule 12(b)(6) are the same
standards that the Court has used to screen the Complaint under §§ 1915 and 1915A.
INITIAL REVIEW ORDER BY SCREENING JUDGE - 24
         Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 25 of 29



                may also proceed against Defendant Atencio, for injunctive relief only, on

                her Eighth Amendment gender-dysphoria treatment and failure-to-protect

                claims, as set forth above. All other claims against all other Defendants are

                DISMISSED. If Plaintiff later discovers facts sufficient to support a claim

                that has been dismissed, Plaintiff may move to amend the complaint to

                assert such claims.3

        3.      Defendants Adkisson and Atencio will be allowed to waive service of

                summons by executing, or having their counsel execute, the Waiver of

                Service of Summons as provided by Fed. R. Civ. P. 4(d) and returning it to

                the Court within 30 days. If Defendants choose to return the Waiver of

                Service of Summons, the answer or pre-answer motion will be due in

                accordance with Rule 12(a)(1)(A)(ii). Accordingly, the Clerk of Court will

                forward a copy of the Complaint (Dkt. 3), a copy of this Order, and a

                Waiver of Service of Summons to Mark Kubinski, Deputy Attorney

                General for the State of Idaho, Idaho Department of Corrections, 1299

                North Orchard, Ste. 110, Boise, Idaho 83706, on behalf of Defendants




3
 Any amended complaint must contain all of Plaintiff’s allegations in a single pleading and cannot rely
upon or incorporate by reference prior pleadings. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a
pleading, whether filed as a matter of course or upon a motion to amend, must reproduce the entire
pleading as amended. The proposed amended pleading must be submitted at the time of filing a motion to
amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An] amended
complaint supersedes the original, the latter being treated thereafter as non-existent.”), overruled in part
on other grounds by Lacey v. Maricopa County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach
Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the
district court erred by entering judgment against a party named in the initial complaint, but not in the
amended complaint).
INITIAL REVIEW ORDER BY SCREENING JUDGE - 25
      Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 26 of 29



          Adkisson and Atencio.

     4.   Should any entity determine that the individuals for whom counsel for the

          entity was served with a waiver are not, in fact, its employees or former

          employees, or that its attorney will not be appearing for the entity or for

          particular former employees, it should file a notice within the CM/ECF

          system, with a copy mailed to Plaintiff, identifying the individuals for

          whom service will not be waived.

     5.   If Plaintiff receives a notice from Defendants indicating that service will

          not be waived for an entity or for certain individuals, Plaintiff will have an

          additional 90 days from the date of such notice to file a notice of physical

          service addresses of the remaining Defendants, or claims against them may

          be dismissed without prejudice without further notice.

     6.   The parties must not engage in any discovery until an answer has been

          filed. Within 28 days after an answer has been filed, the parties must

          provide each other with the following initial disclosures: all relevant

          information pertaining to the claims and defenses in this case, including the

          names of individuals likely to have discoverable information, along with

          the subject of the information, as well as any relevant documents in their

          possession, in a redacted form if necessary for security or privilege

          purposes; and, if necessary, they must provide a security/privilege log

          sufficiently describing any undisclosed relevant documents which are

          alleged to be subject to nondisclosure. Any party may request that the Court

INITIAL REVIEW ORDER BY SCREENING JUDGE - 26
      Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 27 of 29



          conduct an in camera review of withheld documents or information.

     7.   If, instead of filing an answer, Defendants file a motion to dismiss under

          Federal Rule of Civil Procedure 12(b) or a motion for summary judgment

          under Rule 56 that addresses preliminary procedural issues rather than the

          merits, then disclosures and discovery will be automatically stayed with the

          exception that Defendants will submit with any exhaustion-of-

          administrative-remedies motion a copy of all grievance-related forms and

          correspondence, including a copy of original handwritten forms submitted

          by Plaintiff that either fall within the relevant time period or that otherwise

          relate to the subject matter of a claim. Submission of an earlier motion

          for summary judgment addressing procedural or preliminary issues

          (such as exhaustion and early assertion of immunity defenses) does not

          foreclose any party from later filing a motion for summary judgment

          on the merits or to assert immunity or other defenses after full

          discovery.

     8.   Each party must ensure that all documents filed with the Court are

          simultaneously served upon the opposing party (through counsel if the

          party has counsel) by first-class mail or via the CM/ECF system, pursuant

          to Federal Rule of Civil Procedure 5. Each party must sign and attach a

          proper mailing certificate to each document filed with the court, showing

          the manner of service, date of service, address of service, and name of

          person upon whom service was made.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 27
      Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 28 of 29



     9.    The Court will not consider ex parte requests unless a motion may be heard

           ex parte according to the rules and the motion is clearly identified as

           requesting an ex parte order, pursuant to Local Rules of Civil Practice

           before the United States District Court for the District of Idaho 7.2. (“Ex

           parte” means that a party has provided a document to the court, but that the

           party did not provide a copy of the document to the other party to the

           litigation.)

     10.   All Court filings requesting relief or requesting that the Court make a ruling

           or take an action of any kind must be in the form of a pleading or motion,

           with an appropriate caption designating the name of the pleading or motion,

           served on all parties to the litigation, pursuant to Federal Rule of Civil

           Procedure 7, 10 and 11, and Local Rules of Civil Practice before the United

           States District Court for the District of Idaho 5.1 and 7.1. The Court will

           not consider requests made in the form of letters.

     11.   Discovery must not be filed with the Clerk of Court, but must be exchanged

           between parties, only, as provided for in the Federal Rules of Civil

           Procedure. Motions to compel discovery must not be filed unless the parties

           have first attempted to work out their disagreements between themselves.

     12.   No party may have more than three pending motions before the Court at

           one time, and no party may file a motion on a particular subject matter if

           that party has another motion on the same subject matter then pending

           before the Court. Motions submitted in violation of this Order may be

INITIAL REVIEW ORDER BY SCREENING JUDGE - 28
     Case 1:18-cv-00298-CWD Document 8 Filed 12/10/18 Page 29 of 29



           stricken, summarily denied, or returned to the moving party unfiled.

     13.   Plaintiff must notify the Court immediately if Plaintiff’s address changes.

           Failure to do so may be cause for dismissal of this case without further

           notice.

     14.   Pursuant to General Order 324, this action is hereby returned to the Clerk of

           Court for random civil case assignment to a presiding judge, on the

           proportionate basis previously determined by the District Judges, having

           given due consideration to the existing caseload.



                                              DATED: December 10, 2018


                                              _________________________
                                              B. Lynn Winmill
                                              Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 29
